ERVIN, Judge.
Appellant, Deborah K. Smith, appeals an order entered by appellee, the Florida Unemployment Appeals Commission, in which she was disqualified for a specific period of time from receiving unemployment compensation benefits for the reason that she failed to establish good cause for refusing “suitable work” offered to her. See § 443.-101(2), Fla.Stat. (1991). In determining the *520suitability of work, the Division of Unemployment Compensation (Division) must consider the statutory factors contained in Section 443.101(2), Florida Statutes (1991). Because the Division failed to present any evidence to contradict appellant’s evidence regarding these statutory factors, this case is controlled by Macdonald, v. Florida Department of Labor & Employment Security, Unemployment Appeals Commission, 568 So.2d 1319 (Fla. 2d DCA 1990).
We therefore REVERSE and REMAND with directions to qualify appellant for benefits for the specified period in dispute.
WOLF, J., and SHIVERS, Senior Judge, concur.